Citation Nr: 0004085	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a March 1993 rating decision was clearly and 
unmistakably erroneous in denying special monthly pension at 
the rate for regular aid and attendance.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for heart attack, vein harvesting for a 
coronary artery bypass graft, cerebrovascular accident, and 
bilateral transmetatarsal amputations, all claimed to have 
resulted from VA hospitalization or medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from March 1951 to May 1954.

In May 1992, he claimed permanent and total disability for 
pension purposes based on a heart condition.  In January 
1993, he sought special monthly pension at either the 
housebound rate or the rate for regular aid and attendance.  
A March 1993 rating decision granted a permanent and total 
disability rating for pension purposes, on the basis of a 100 
percent evaluation for a left cerebrovascular accident, and 
awarded special monthly pension at the housebound rate, but 
denied special monthly pension at the rate for regular aid 
and attendance.  A September 1993 rating decision awarded 
special monthly pension for regular aid and attendance, based 
upon an August 1993 VA Form 21-2680, report of Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance.

In a February 1996 letter, the veteran's representative 
contended that the March 1993 rating decision was clearly and 
unmistakably erroneous for failing to award special monthly 
pension at the rate for regular aid and attendance.  This 
appeal comes to the Board of Veterans' Appeals (Board), in 
part, from a March 1996 rating decision by the Columbia 
Regional Office (RO) that found no such error.

In a December 1994 statement, the veteran claimed benefits 
under the provisions of 38 U.S.C.A. § 1151 on the ground that 
he was "in worse condition now than [he] was before [he] 
entered" the VA hospital.  That letter was accepted as a 
claim and, thus, this appeal also comes to the Board from a 
May 1995 rating decision that denied section 1151 benefits 
for a cerebrovascular accident, bilateral transmetatarsal 
amputations, and vein grafting, all of which were attributed 
by the veteran to VA hospitalization.  Finally, this appeal 
also comes to the Board from a July 1995 rating decision that 
denied section 1151 benefits for a heart attack that the 
veteran also attributed to VA hospitalization.

The Board notes that, in the February 1996 letter, his 
representative contended that several of the veteran's 
disabilities were improperly rated.  In response to that 
contention, the March 1996 rating decision changed the 
evaluation assigned two of the disabilities, but noted that 
the change did not affect the pension grant or amount.  It is 
not entirely clear that the RO addressed all of the 
contentions made in the February 1996 letter, with regard to 
evaluations assigned the remainder of the veteran's 
disabilities, but neither is it clear that additional changes 
in ratings would affect the veteran's pension grant or 
amount.  This matter is referred to the RO to determine 
whether the contentions made by the veteran's representative 
have been adequately addressed.

In a December 1997 Substantive Appeal, the veteran requested 
a hearing before the Board.  Such a hearing was scheduled for 
April 1999 but, in a statement dated earlier that month, the 
veteran withdrew his hearing request.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The claim that a March 1993 rating decision was clearly 
and unmistakably erroneous has not been pled with sufficient 
precision to warrant adjudication on the merits thereof.

3.  The claims for benefits under the provisions of 
38 U.S.C.A. § 1151 for heart attack, vein harvesting for a 
coronary artery bypass graft, cerebrovascular accident, and 
bilateral transmetatarsal amputations, all claimed to have 
resulted from VA hospitalization or medical or surgical 
treatment, are not plausible under the law as they are not 
accompanied by adequate supporting medical evidence.


CONCLUSIONS OF LAW

1.  The claim that a March 1993 rating decision was clearly 
and unmistakably erroneous lacks legal merit.  38 U.S.C.A. 
§§ 5109A, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a).

2.  The claims for benefits under the provisions of 
38 U.S.C.A. § 1151 for heart attack, vein harvesting for a 
coronary artery bypass graft, cerebrovascular accident, and 
bilateral transmetatarsal amputations, all claimed to have 
resulted from VA hospitalization or medical or surgical 
treatment, are not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

At a February 1997 VA hearing, the veteran testified that, on 
May 12, 1992, he accompanied a sick friend to a VA hospital.  
He was not feeling well himself so, while waiting for his 
friend, he saw a doctor.  He said he was then admitted to the 
hospital and, at about 2:00 AM the next morning, was 
transferred to Richland Memorial, a private hospital.

VA medical records show that the veteran presented on May 12, 
1992, with shortness of breath and pain in the back and left 
chest.  He had no history of cerebrovascular accident or 
myocardial infarction, but did have history of diabetes 
mellitus, hypertension, and hyperlipidemia.  After an 
examination, laboratory tests, and electrocardiography, the 
assessment included new onset of atrial flutter, 
hyperkalemia, diabetes mellitus out of control, status post 
acute anterior myocardial infarction, elevated liver function 
tests, positive "D dimer," and tachycardia.  The plan 
called for Adenosine, electric cardioversion, 
echocardiography, cardiac catheterization, and Doppler 
studies of the lower extremities, and he was transferred to 
Richland Memorial Hospital for cardiac catheterization.

Records from Richland Memorial Hospital show that the veteran 
presented to the VA hospital with chest discomfort.  
Electrocardiography revealed anterior ST segment elevation 
and a right bundle branch block, but the chest pain resolved.  
He suddenly developed more significant chest pain, became 
extremely hypotensive and diaphoretic, and developed new 
lateral ST segment elevation suggesting extension of an 
anterolateral myocardial infarction and associated 
cardiogenic shock.  He had no history of cardiac disorder, 
but risk factors included insulin-dependent diabetes mellitus 
and hypertension.  He was transferred to Richland Memorial on 
May 13.

Examination on admission to Richland Memorial revealed 
prominent jugular venous distention, left basilar rales, and 
a loud S4.  Cardiac risk factors included diabetes mellitus 
and hypertension.  Electrocardiography showed a right bundle 
branch block, sinus tachycardia, and an extensive 
anterolateral myocardial infarction.  An incidental finding, 
from oximetry of cardiac cavities and proximal vessels, was 
an anomalous pulmonary vein returning to the superior vena 
cava that elevated its saturation.  Diagnoses, following 
coronary angiography and cardiac catheterization, included 
marked elevation of right-sided pressures, low aortic 
pressure, and low cardiac output state.  In addition, there 
was critical coronary artery disease shown by the following:  
total occlusion of the proximal left anterior descending 
artery, just after the first septal perforator, without 
collateral filling; mild plaquing in the proximal right 
coronary artery; severe disease in the proximal and 
midsegments of both the posterior descending and the left 
ventricular arteries with these arteries deemed unsuitable 
for grafting; and a high-grade lesion in the atrioventricular 
circumflex artery prior to the second marginal branch, with 
mild plaquing in the first marginal branch, with both of 
these branches appearing suitable for grafting.  Percutaneous 
transluminal coronary angioplasty was performed and some flow 
was restored to the previously totally occluded left anterior 
descending artery.  The veteran was taken emergently for 
coronary artery bypass grafting.

Coronary artery bypass graft, times three, was performed 
using a single saphenous vein.  Multiple medication 
adjustments were required to maintain cardiac pressures in a 
satisfactory state.  Later, supraventricular tachycardia 
developed that reverted to atrial fibrillation/flutter.  
Attempts at chemical cardioversion, failed and he was 
electrically cardioverted to normal sinus rhythm.  On May 18, 
the veteran was transferred to the VA hospital for 
recuperation.

A November 1992 VA discharge summary noted that, when the 
veteran returned to the VA hospital from Richland Memorial, 
both feet were cyanotic and there was no pulse in the left 
foot.  On May 21, he developed aphasia and left hemiparesis.  
Computerized tomography showed a right embolic infarct but no 
hemorrhage.  Upon examination, the left arm showed 1+ edema 
and the right lower extremity was cool.  Neurologically, 
there was left facial droop and left ptosis, the left upper 
extremity was 0/5 and the left lower extremity was 1/5.  A 
June 1992 VA venous worksheet noted that imaging of the left 
lower extremity revealed deep vein thrombosis in the 
superficial femoral vein, in the popliteal vein, and in the 
proximal posterior tibial vein.  A July 1992 VA arterial 
worksheet noted the history of coronary artery disease and a 
myocardial infarction followed by the harvesting of a 
saphenous vein for a three-vessel coronary artery bypass 
graft.  The history also included the dry gangrene in both 
feet due to atheroembolic events and the May cerebrovascular 
accident followed by left hemiparesis.

During hospitalization, hypertension and insulin-dependent 
diabetes mellitus were controlled.  Swelling increased in the 
left arm, Doppler studies revealed deep vein thrombosis, and 
anticoagulants were added to the veteran's medication.  His 
blood urea nitrogen and creatinine became elevated, 
suggesting acute renal failure, but returned to normal with 
hydration.  The gangrene in the feet did not resolve and, on 
October 16, bilateral transmetatarsal amputations were 
performed.  On November 5, skin was grafted to the amputation 
sites, with the graft on the left foot 100 percent successful 
while that on the right was only 45 to 50 percent successful.  
Discharge diagnoses included deep vein thrombosis, 
hypertension, atrial flutter, acute renal failure and 
dehydration, diabetes mellitus, gangrene and ischemia of both 
lower extremities, coronary artery disease status post 
anterior myocardial infarction and coronary artery bypass 
graft, malnutrition, and cerebral artery occlusion.

In December 1992, soon after his hospital discharge, the 
veteran began treatment at the Rehabilitation Medicine 
Service.  A record dated later that month noted that his left 
foot had healed and the graft on the right foot was partially 
healed.  Electric stimulation was applied to promote healing 
of the right foot.  In January 1993, the right foot was 
healing well, without evidence of infection, and the veteran 
was discharged by the surgery clinic.  In February, he was 
seen by prosthetics for shoe inserts.  He continued to be 
seen in physical therapy, and a March treatment record noted 
that the right foot had healed but the graft donor site on 
the thigh had not.  Electric stimulation and antibiotic was 
applied to the graft donor site.

At a January VA special-monthly-pension examination, the 
right upper extremity showed normal strength and range of 
motion while, in the left upper extremity, strength was fair-
plus to fair and grip strength was zero.  There was a 2.5 cm 
ulceration on the plantar aspect of the right foot while, in 
the left lower extremity, the dorsalis pedis pulse was barely 
perceptible but strength was good-minus to good.  In 
addition, there was left facial droop and ptosis.  The 
diagnoses were cerebrovascular accident with left 
hemiparesis, and peripheral vascular disease with bilateral 
transmetatarsal amputations.  The veteran was ambulating in a 
wheel chair with the assistance of another person, but the 
plan called for eventual ambulation training, custom-made 
shoes, and possible patellar-tendon-bearing bracing.  The 
examiner noted that the veteran required the services of a 
daily personal health care provider, without which he would 
need institutional care.  As noted above, a March 1993 rating 
decision granted special monthly pension at the housebound 
rate but denied it at the rate for regular aid and 
attendance.  The veteran was notified of the decision, and 
advised of his right to appeal it, in an April 1993 letter.  
He did not file an appeal.

At a September 1993 VA special-monthly-pension examination, 
there was full range of motion and normal strength in the 
upper extremities.  In the lower extremities, bilateral 
transmetatarsal amputations were again noted, and decreased 
range of motion in the knees was also noted.  The examiner 
said that the veteran was able to leave his home at will, but 
required a wheel chair for great distances and the assistance 
of another for transfers.  The examiner again noted that the 
veteran required the services of a daily personal health care 
provider, without which he would need institutional care.  A 
September 1993 rating decision granted special monthly 
pension at the rate for regular aid and attendance.

An October 1993 treatment record from the VA amputee clinic 
noted that the veteran had a shoe-in-shoe prosthesis on the 
right and an ankle fixation orthosis on the left.  He was 
having problems with skin breaking down, and could not bear 
weight on his left lower extremity.  Nevertheless, his goal 
was to become functional with only arch supports and high-top 
shoes.

In a December 1994 statement, accepted as a claim for section 
1151 benefits, the veteran reported that he had taken a 
friend to the VA hospital in May 1992.  Being aware that he, 
himself, did not feel well at the time, he had asked to be 
examined.  He had been treated at the VA hospital during the 
preceding three years, for diabetes and an ear disorder.  
After examination, at 2:00 AM the next day, he had been 
transferred to Richland Memorial and was later returned to 
the VA hospital.

In his statement, the veteran said that heart surgery was 
performed on him at Richland Memorial, and that a vein was 
taken from his leg for the surgery.  He contended that the 
vein should not have been removed, since he was a diabetic.  
He stated that his toes turned black but, after he was 
returned to the VA hospital and started on a blood thinner, 
they took on a more normal hue.  However, his account 
continued, he had a stroke, was taken off the blood thinner, 
his toes again turned black and gangrene set in, and he 
underwent bilateral transmetatarsal amputations.  Currently, 
he had no use of his left hand and arm, and only partial use 
of his left leg.  He said his purpose in writing the letter 
was to advise that he was currently in a worse condition than 
he was when he entered the VA hospital, and to claim benefits 
under 38 U.S.C.A. § 1151.

In a June 1995 statement, the veteran contended that, between 
the time of his admission to the VA hospital on May 12, 1992, 
and his transfer to Richland Memorial on May 13, he was not 
given medication or an electrocardiogram, and that this 
failure to treat him contributed to the severity of his heart 
attack and the disability that followed.

In his August 1995 Notice of Disagreement, the veteran noted 
that he was admitted to the VA hospital on May 12, 
transferred to Richland Memorial on May 13, and returned to 
the VA hospital on May 18, 1992.  He said that, at the VA 
hospital on May 12, a doctor told him he was having a heart 
attack and he was admitted but did not remember being 
treated.  Early on the morning of May 13, he learned he was 
having another heart attack, and was transferred to Richland 
Memorial.  There, with the use of a vein from his leg, he 
underwent triple coronary artery bypass surgery.  He said his 
toes turned black and he was returned to the VA hospital.  
There, he was put on blood thinner, and his toes turned white 
again.  However, he contended that the blood thinner was not 
administered at the proper rate, and his toes again turned 
black.  He claimed that he overheard two nurses discussing 
his case and the fact that blood thinner was not properly 
administered, and one of the nurses said that it did not 
matter since he was going to die, anyway.  He said he told 
the doctor about the conversation between the two nurses, 
whom he would "not name at this time," and the doctor told 
him that he (the doctor) had a problem and could not get any 
cooperation.  A few days later, blood thinner was again 
started but the "flow was too rapid" and his hand and arm 
swelled to three times normal size.  He stated that the 
nurses said that was not a problem since he was going to die, 
anyway.  He contended that, had he received proper care, his 
toes would not have been amputated.  He also contended that 
he was under the care of the VA hospital even while 
hospitalized at Richland Memorial.

At a February 1997 hearing, the veteran again related that he 
accompanied a friend to the VA hospital on May 12, 1992, and, 
while there, asked to be examined as he was not feeling well.  
He was told he had had, or was having, a heart attack.  He 
did not remember much of what occurred after that until he 
was transferred to Richland Memorial Hospital early the next 
morning.  At Richland Memorial, he underwent three-vessel 
coronary artery bypass, using veins taken from both legs.  He 
contended that all disability, for which he currently sought 
section 1151 benefits, stemmed from that surgery.  He 
testified that he had been treated for diabetes at the VA 
hospital and that the VA hospital did not inform Richland 
Memorial of his history of diabetes.  He contended that, had 
Richland Memorial known that history, they would not have 
harvested veins from his legs but would have used plastic 
pipe for the bypass.  No doctor told him that, but he had a 
friend with heart trouble who asked his personal physician 
who said that Richland Memorial doctors should have used 
plastic pipe rather than veins from his legs.  In addition, 
he said he had a niece who had diabetes worse than his and 
she had surgery and, instead of removing veins from her legs, 
they "took a little vein out right here."  (The location 
from which the veteran's niece's vein was harvested was not 
otherwise described.)  He said that, after the veins were 
removed from his legs, there was no way for blood to get to 
his feet.  That was why gangrene set in before his transfer 
from Richland Memorial to the VA hospital.  He was still 
recovering from the heart surgery, so he did not have the 
bilateral transmetatarsal amputations for about six months.  
By that time, he did not have enough "good skin" left on 
his feet so that, after the amputations, skin was grafted 
from a site on his thigh to the amputation stumps.  The 
veteran stated that the left foot had not properly and 
completely healed as of the date of the hearing.

He further testified that he was returned to the VA hospital, 
but did not remember the date of the transfer.  Shortly after 
his return, he had a stroke, which he said he attributed to 
poor quality health care.  When asked to elaborate, he said 
that nurses stuck a needle in his arm and it became swollen.  
The stroke caused paralysis or weakness on the left side of 
his body.  He said he believed, essentially, that he was 
misdiagnosed.  He believed that he had a stroke, not a heart 
attack, that he was treated for a heart attack instead of a 
stroke, and, thus, was incorrectly treated.  He said that his 
heart beat was erratic due to removal of part of a lung in 
1960 and, apparently, the erratic heart beat was the reason 
the doctors thought he was having a heart attack.  He 
contended that failure to treat the stroke that he actually 
had, rather than the heart attack doctors thought he had, 
resulted in gangrene in the toes and the transmetatarsal 
amputations.  He said that VA treated only the stroke, with 
therapy, and did not treat the gangrene at all except by way 
of the amputations.

In an April 1997 statement, the veteran reiterated his belief 
that his disability was attributable to poor health care that 
he received from the VA hospital.

In a June 1999 Informal Hearing Presentation, the veteran's 
representative contended that the September 1993 rating 
decision, granting regular aid and attendance, was based upon 
the same evidence available at the time of the March 1993 
rating decision.  Thus, regular aid and attendance should 
have been granted in March 1993.

Analysis

Clear and unmistakable error in the March 1993 rating 
decision

As discussed above, the March 1993 rating decision awarded 
permanent and total disability for pension purposes, and 
special monthly pension at the housebound rate, but denied 
special monthly pension at the regular aid and attendance 
rate.  The veteran was notified of that decision by an April 
1993 letter.  He did not appeal the decision, and it became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.  Generally, final RO decisions can only 
be changed on the same factual basis by an appeal to duly 
constituted appellate authorities.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  In the absence of an appeal, final RO 
decisions can be changed only if they are found to be clearly 
and unmistakably erroneous pursuant to 38 U.S.C.A. § 5109A 
and 38 C.F.R. § 3.105(a).  The foregoing law, on clear an 
unmistakable error, embodies the ancient and exemplary legal 
principle of res judicata, i.e., that a final judgment on the 
merits of a claim, rendered by an adjudicative body of 
competent jurisdiction, is conclusive as to the rights of the 
parties and constitutes a bar to a subsequent action on the 
same claim by the same parties.  See McDowell v. Brown, 
5 Vet.App. 401, 405 (1993); BLACK'S LAW DICTIONARY 1305 (6th ed. 
1990).

The veteran had the opportunity to appeal the March 1993 
rating decision, and failed to avail himself of that 
opportunity.  He now contends that, in not awarding special 
monthly pension at the rate for regular aid and attendance, 
the March 1993 rating decision was clearly and unmistakably 
erroneous.  Thus, precluded by the passage of time from 
appealing the March 1993 rating decision, he now launches a 
collateral attack on it.  However, the United States Court of 
Appeals for Veterans Claims has held that there is a 
presumption of validity to final decisions and, where such 
decisions are collaterally attacked, the presumption is very 
strong.  Phillips v. Brown, 10 Vet.App. 25, 31 (1997); Berger 
v. Brown, 10 Vet.App. 166 (1997); Luallen v. Brown, 8 
Vet.App. 92 (1995); Fugo v. Brown, 6 Vet.App. 40, 43-4 
(1993), motion for review en banc denied, 6 Vet.App. 162 
(1993) (per curiam).

Clear and unmistakable error is a very special and rare kind 
of error.  It is the kind of error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  Fugo, supra, citing Russell v. Principi, 3 
Vet.App. 310, 313 (1992) (en banc).  The following criteria 
have been established to determine whether a decision is 
clearly and unmistakably erroneous:  (1) either the correct 
facts, as they were known at the time, were not considered by 
the adjudicator or the applicable statutory or regulatory 
provisions were incorrectly applied; (2) the error is one 
that is undebatable and is of the sort that would have 
compelled a manifestly different outcome had it not been 
made; and (3) review of the decision in question must 
consider only the evidence of record, and the law applicable, 
at the time of the decision.  Phillips, supra, citing 
Russell, supra, and Damrel v. Brown, 6 Vet.App. 242 (1994).

Allegations of clear and unmistakable error must be pled with 
some degree of specificity, and merely to aver that a 
decision was clearly and unmistakably erroneous is not 
sufficient to raise the issue.  Fugo, supra.  Vague 
assertions that VA failed to follow the law or regulations, 
that the evidence was improperly weighed, that reasons and 
bases were inadequate, that the veteran was not afforded the 
benefit of the doubt, that VA failed in its duty to assist, 
that VA failed to apply the presumption of soundness, or that 
VA failed to apply the doctrine of reasonable doubt, are 
allegations that are not sufficiently specific to raise the 
issue of clear and unmistakable error.  See Fugo, supra, at 
44; Luallen, supra, at 95; Caffrey v. Brown, 6 Vet.App. 377, 
383-4 (1994); Shockley v. West, 11 Vet.App. 208, 213-4 
(1998).

With regard to the second criterion, unless the error alleged 
is such that it is clear and unmistakable on its face, 
persuasive reasons must be given as to why the outcome would 
have been manifestly different but for the alleged error.  
Thus even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo, supra, at 44; Russell, supra, at 
313-4; Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied 120 S. Ct. 405, 145 L. Ed.2d 315 (1999).

The allegation of clear and unmistakable error in the March 
1993 rating decision is made in the February 1996 letter from 
the veteran's representative in the following language:  "It 
is our contention that clear and unmistakable error exists in 
the failure to recognize the veteran as being in need of aid 
and attendance effective the date he was approved for NSC 
pension."  In the February 1997 hearing, the veteran's 
representative said:  "Yes, with respect to the issue of 
whether clearly [sic] and unmistakably [sic] error exist 
[sic] in the rating decision of 03-09-93 with [sic] rest this 
issue on evidence of record."  There are no other references 
in the file to the claim of clear and unmistakable error in 
the March 1993 rating decision, until the June 1999 Informal 
Hearing Presentation.  There, the veteran's representative 
asserted that the March 1993 rating decision was clearly and 
unmistakably erroneous because, in September, regular aid and 
attendance was awarded based on the same evidence that was 
relied upon to deny the claim in March.

Such an allegation may constitute grounds for appeal, if 
timely filed, but it is not, as noted above, the stuff of 
which a successful collateral attack on a final decision is 
made.  No document in the file, and no testimony by the 
veteran, has identified evidence of record not considered for 
the March 1993 rating decision, or law that was incorrectly 
applied.  The only argument made, in the Informal Hearing 
Presentation, was that the evidence of record at the time of 
the March 1993 rating decision was incorrectly weighed.  On 
similar facts, the Court has stated that "his 
representative's statement that 'because the evidence was 
there in 1971 which led to the [later] granting of [the 
appellant's] claim, . . . [VA] was in error . . .' raises the 
specter of reweighing the original evidence and does not 
identify any specific error on the part of the rating 
board."  Phillips v. Brown, 10 Vet.App. 25, 32 (1997).

Moreover, the argument made in the June 1999 Informal Hearing 
Presentation is circular, and carries within it the seeds of 
its own destruction.  The side of the circle argued by the 
veteran's representative is that, since the grant of regular 
aid and attendance in September 1993 was based on the same 
evidence used to deny the claim in March, the earlier denial 
must have been, ipso facto, clearly and unmistakably 
erroneous.  The other side of the circle, equally logical, is 
that, since the September 1993 grant of regular aid and 
attendance was based on the same evidence previously used to 
deny the claim, regular aid and attendance was, ipso facto, 
improvidently granted in September.  However, there is a 
middle ground, where a later adjudicator simply weighs the 
evidence in a different way, resulting in a different result.  
Such a decision does not necessarily imply CUE in the earlier 
decision; CUE may be found only under the analysis set forth 
above.

In sum, not only is there no clear allegation that the RO 
failed to consider relevant evidence of record in March 1993 
or failed to correctly apply applicable law, no such evidence 
or law is identified, so the claim of clear and unmistakable 
error has not been adequately pled.  In sum, the veteran has 
failed to state a claim upon which relief can be granted.  
See, generally, e.g., FED. R. CIV. P. 12(b)(6).  Accordingly, 
the claim that the March 1993 rating decision constituted 
clear and unmistakable error must fail as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

Benefits under the provisions of 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit in  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued by the Court.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in December 1994, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, 
the threshold question in any case is whether the claimant 
has presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, between service 
connection claims and claims for benefits under the 
provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97 (Jan. 29, 
1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The Court has also 
ruled that a section 1151 claimant must submit sufficient 
evidence to make the claim well grounded.  Ross v. Derwinski, 
3 Vet.App. 141, 144 (1992); Boeck, supra.  Specifically, the 
Court has recently held that the requirements for a well-
grounded section 1151 claim are:  (1) medical evidence of 
current disability; (2) medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury as a result of VA hospitalization or medical or 
surgical treatment; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between the current disability 
and the injury or disease incurred as a result of VA 
hospitalization or medical or surgical treatment.  Jones v. 
West, 12 Vet.App. 460, 463-4 (1999).  In addition, the 
requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease "noted" during VA treatment continued from then to 
the present.  Id.; see also Savage v. Gober, 10 Vet.App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  
See also Jimison v. West, 13 Vet.App. 75, 77-78 (1999).

Turning now to the evidence in this case, we note that, in 
May 1992, the veteran, while accompanying a friend to a VA 
hospital, did not feel well himself, and sought to be 
examined by medical personnel.  Examination revealed a new 
onset of atrial flutter and, soon thereafter, he was 
transferred to Richland Memorial, a private hospital, for 
cardiac catheterization.  (The reason for the transfer is not 
clear, but the Board notes that the veteran has not 
established service connection for any disabilities, and it 
may be that, at the time, he was found not eligible for VA 
care for that or other reasons.)

Tests at Richland Memorial showed significant coronary artery 
disease, and the veteran underwent an emergency triple 
coronary artery bypass graft using a saphenous vein from one 
leg.  At the February 1997 hearing, the veteran testified 
that the VA hospital did not advise Richland Memorial that he 
had diabetes.  However, records from Richland Memorial 
clearly show that diabetes mellitus and hypertension were 
noted as cardiac risk factors at the time of his admission.  
Also, the veteran testified that veins were harvested from 
both legs but, again, records from Richland Memorial show 
that the coronary artery bypass graft was completed with a 
single saphenous vein.

Before he was returned to the VA hospital, five days after 
surgery, the veteran developed gangrene in both feet.  The 
cause of the gangrene is not entirely clear as some records 
refer to his history of diabetes (suggesting peripheral 
vascular disease) while others refer to one or more embolic 
events.  However, at the hearing, the veteran testified that 
the gangrene resulted from lack of blood supply to the feet 
which, in turn, resulted from harvesting veins from his legs.  
The Board observes that, first, as noted above, lay persons 
(i.e., persons without medical training or expertise) are not 
competent to offer opinions concerning medical etiology or 
diagnosis.  King, supra; Heuer v. Brown, 7 Vet.App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Second, it is arteries through 
which blood is transported from the heart to the extremities, 
while veins return blood from the extremities to the heart.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 130, 1799 (28th ed. 1994).

All of the foregoing events, the vein harvesting, the 
coronary artery bypass graft, and the development of gangrene 
in the feet, occurred at a private, and not at a VA, 
hospital.  The veteran has contended that he was under the 
auspices of VA at all times relevant hereto, including during 
his surgery and treatment at Richland Memorial, but the Board 
is unaware of a law, or factual predicate, that supports such 
a contention, and the veteran has not alluded to any.

Shortly after his return to the VA hospital, the veteran had 
a cerebrovascular accident.  Though the stroke, and its 
proximity in time to the development of gangrene in the feet, 
suggests that the gangrene may also have resulted from one or 
more embolic events, the Board recognizes that we may rely 
only on competent medical evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  Accordingly, 
we do not, in any way or for any purpose, purport to know or 
to have determined the cause of the gangrene in the veteran's 
feet that appeared within five days after surgery for 
coronary artery disease and five days before a stroke.  A few 
months after his return to the VA hospital, since gangrene in 
the feet did not resolve with conservative treatment, the 
veteran underwent bilateral transmetatarsal amputations.

As discussed above, a claim based upon an assertion as to a 
cause-and-effect relationship to a particular disability 
requires competent medical evidence in order to be well 
grounded.  The Court has reiterated this requirement many 
times as in the cases cited above.  However, the veteran has 
presented only his assertions, and no medical evidence, 
regarding the cause of his health problems and his assertions 
are not sufficient to establish entitlement to disability 
benefits.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Here, there is no medical evidence that any of the veteran's 
disability resulted from VA hospitalization or medical or 
surgical treatment, and his assertions as a layman to the 
contrary, sincere though they may be, do not constitute 
medical evidence.  It is competent evidence that is needed to 
make this claim plausible and, in its absence, the claim is 
not well grounded and must be denied.


ORDER

The claim that a March 1993 rating decision was clearly and 
unmistakably erroneous lacks legal merit and the appeal of 
that issue is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for heart attack, vein harvesting for a coronary 
artery bypass graft, cerebrovascular accident, and bilateral 
transmetatarsal amputations, all claimed to have resulted 
from VA hospitalization or medical or surgical treatment, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

